Exhibit 10.25

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

LOGO [g12453g34t38.jpg]

AMENDED AND RESTATED MASTER AGREEMENT FOR PHARMACEUTICAL DEVELOPMENT SERVICES

 

 

 

 

1.      Parties:

Patheon Pharmaceuticals Inc. (“Patheon”)

2110 East Galbraith Road

Cincinnati, Ohio 45237-1625

Orexigen Therapeutics, Inc. (“Client”)

3344 N. Torrey Pines Ct.

San Diego, CA 92037

 

2.      Projects:

Patheon may agree from time to time to perform the pharmaceutical development
services for the Client described in a Project Proposal duly completed and
executed by Patheon and the Client in substantially the form attached hereto as
Schedule B.

 

3.      Contract:

Upon execution of a Project Proposal by Patheon and Client, this Agreement
together with the Project Proposal (including: Part A Project Overview; Part B
Pricing and Budget Summary; Part C Capital Requirements; Part D Key Technical
Assumptions; and Part E High Level Timeline) will be a contract binding on the
parties (“Contract”).

 

4.      Legal Terms:

The Terms and Conditions attached hereto as Schedule A shall apply to each
Project Proposal.

 

5. Date of

     Confidentiality

         Agreement:

February 18, 2010.

 

6.      Date:

March 12, 2010

 

Patheon Pharmaceuticals Inc.   Orexigen Therapeutics, Inc. By:  

/s/ Geoff Glass

  By:  

/s/ Michael A. Narachi

Name:   Geoff Glass   Name:   Michael A Narachi Title:   Executive Vice
President   Title:   President and Chief Executive Officer     By:  

/s/ Graham K. Cooper

    Name:   Graham K. Cooper     Title:   Chief Financial Officer

 

Page 1 of 14



--------------------------------------------------------------------------------

Schedule A:

STANDARD TERMS AND CONDITIONS

FOR

PHARMACEUTICAL DEVELOPMENT SERVICES

(Certain capitalized terms used herein but not defined are defined in the
Project Proposal)

 

1. Services, Specific Proposals, Personnel, Records and Reports

 

  A. Services

(a) Patheon and Client shall execute a mutually acceptable Project Proposal when
the parties desire to begin the Services set forth therein. If there is a
conflict between the terms contained in any Project Proposal and this Contract,
the terms of this Contract shall control, unless specifically agreed upon to the
contrary in the Project Proposal. No obligation shall be incurred by either
party unless a Project Proposal has been executed by the authorized agents of
both parties.

(b) Patheon will conduct the Services in accordance with the Project
Proposal(s), which may be amended from time to time upon the mutual agreement of
the parties. If an amendment requires additional or different work on the part
of the Patheon, Patheon may agree to conduct this work and will be paid at
Patheon’s then prevailing hourly rates, as agreed upon by Client. Patheon agrees
not to intentionally change or deviate in any material manner from the Project
Proposals without Client’s prior written approval.

(c) The parties acknowledge that while performing the Services additional costs
may be incurred by Patheon as a result of unforeseen procedural changes which do
not amount to or require a change in the Project Proposals, but which are deemed
necessary by Patheon to successfully perform the Services. If this occurs,
Patheon shall obtain the Client’s prior written agreement as to the necessity
and additional cost thereof.

(d) Patheon will comply with all applicable Laws (as defined below) while
performing the Services. If applicable, Patheon will perform the Services in
compliance with the current good laboratory practices of the appropriate
Authority (as defined below).

(e) For the purposes of this Contract, (i) “Laws” shall mean all applicable
laws, statutes, ordinances, regulations, rules, by-laws, judgments, decrees or
orders of any Authority, including, but not limited to, the Federal Food, Drug
and Cosmetic Act (as amended from time to time), together with any regulations
promulgated thereunder, including current good manufacturing practices (“cGMPs”)
and (ii) “Authority” shall mean any governmental or regulatory authority,
department, body or agency or any court, tribunal, bureau, commission or other
similar body, whether federal, state, provincial, county or municipal,
including, but not limited to, the United States Food and Drug Administration
(the “FDA”).

 

  B. Specific Proposals

(a) Exhibits A, B and C attached hereto contain specific Project Proposals for
Patheon’s Services related to Client’s proposed [***], Client’s proposed [* * *]
and Client’s proposed [* * *], respectively.

(b) Patheon and Client shall execute the [* * *] and commence the Services as of
the Effective Date. [* * *].

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

CONFIDENTIAL

 

Page 2 of 14



--------------------------------------------------------------------------------

  C. Personnel

Patheon will arrange for qualified personnel to support Patheon’s obligations
under this Contract. Patheon represents that none of its employees who are to
participate in the Services have been debarred and none of such employees are,
to the best of Patheon’s knowledge, under consideration to be debarred by the
FDA from working in or providing services to any pharmaceutical or biotechnology
company under the Generic Drug Enforcement Act of 1992, as amended or by any
other Authority under any applicable Laws.

 

  D. Records and Reports.

(a) Patheon will keep complete and accurate records of the status and progress
of each Project Proposal, including any more specific requirements which may be
set forth in any Project Proposal.

(b) Patheon will furnish a report or data containing information as specified in
the Project Proposals.

(c) All reports and any supporting documentation originating with Patheon, in
whatever form (e.g., laboratory notebooks, original data, slides, photographs,
etc.) are and shall be the Client’s sole and exclusive property. At Client’s
cost and expense, if Client requires Client’s property to be held by Patheon,
Patheon shall store Client’s property as agreed upon in the Project Proposals.
Upon reasonable advance notice, Client’s representatives shall have reasonable
access to this material, and shall have the right to obtain originals or
certified legible photocopies, at the Client’s option, of the raw data and
supporting documentation, at no additional expense.

 

2. Payment and Deposit:

 

  A. Payment

 

  (a) Client shall pay Patheon for the Services as outlined in this Contract and
for any Changes which shall be invoiced separately at Patheon’s then prevailing
hourly rates.

 

  (b) If Client causes any delay to Patheon’s provision of Services for reason
within its control (such as a delay in responding to a Patheon inquiry or a
delay in the delivery of the active pharmaceutical ingredient (“API”)), then
Patheon shall be entitled to charge the Client for any additional reasonable
costs incurred in the provision of the Services as a result of the delay.

 

  (c) Patheon invoices may be issued upon completion of each milestone set out
in the Budget Summary. Client will pay all undisputed invoices within [***] days
of the date of confirmed facsimile or email transmission of the invoice to the
facsimile number and/or email address stipulated by the Client.

 

  B. Deposit (if Applicable as per the Budget Summary)

 

  (a) Prior to the commencement of the Services, Client shall deliver to Patheon
the deposit (“Deposit”) set out in the Budget Summary.

 

  (b) Deposit shall be held by Patheon until the Services are fully completed or
until this Contract expires or is terminated in accordance with Section 4.

 

  (c) Deposit shall be credited towards the final invoice for the Services and
any remaining balance shall be returned to the Client.

 

  (d) Patheon may apply all or a portion of the Deposit against any undisputed
accounts overdue in excess of 60 days from the date of the invoice.

 

  (e) Patheon may, at its option, suspend all Services until such time as any
outstanding invoices have been paid in full and the original amount of the
Deposit has been replenished.

 

3. Supply of API and Materials:

 

  (a) Client will provide Patheon with sufficient amounts of all compounds,
materials, or other substances meeting relevant specifications, including the
API (“Development Materials”) with which to perform the Services, as well as
such complete and accurate data as is reasonably necessary to apprise Patheon of
the stability, proper storage and safe handling requirements of the Development
Materials. Patheon agrees that Development Materials shall be considered
Confidential Information (as defined in the Confidentiality Agreement) under
this Contract, and further agrees not to analyze or modify the Development
Materials except as necessary to perform Services hereunder, without the prior
written consent of Client.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

CONFIDENTIAL

 

Page 3 of 14



--------------------------------------------------------------------------------

  (b) The costs of all third party suppliers’ fees and the purchase of project
specific items (such as raw materials, excipients, packaging, special equipment,
tooling, change parts, laboratory columns and reagents, reference standards
including those under the applicable United States Pharmacopoeia, the National
Formulary, the British Pharmacopoeia, the European Pharmacopoeia or the Japanese
Pharmacopoeia) necessary for Patheon to perform the Services shall be purchased
by Patheon and charged to Client at Patheon’s cost plus an additional [***]% as
a handling charge. Patheon shall obtain Client’s prior written approval for all
such expenses in excess of $[* * *].

 

  (c) If applicable, Patheon and the Client will cooperate and provide such
assistance to each other as may be reasonably necessary to permit the import of
the API and other materials into the country where the Services will be
performed.

 

4. Termination:

 

  (a) Either party may terminate this Contract if the other party is in material
breach of any provisions of this Contract and the other party fails to remedy
such breach within [* * *] days of the date of notice of such breach by the
non-breaching party.

 

  (b) Client may terminate this Contract or any Project Proposal hereunder
immediately for any business reason.

 

  (c) Any re-scheduling of any part of the Services beyond [* * *] days
requested by Client shall, at Patheon’s option, be deemed to be a termination of
the Contract.

 

  (d) Upon completion or expiry of the Contract or if the Client terminates the
Contract for any business reason or if Patheon terminates the Contract because
of: (i) Client’s failure to cure any default within the [* * *] day notice
period; or (ii) Client rescheduling any part of the Services beyond the [* * *]
days, then Client shall pay to Patheon:

 

  •  

any fees and expenses due to Patheon for the Services rendered up to the date of
completion, expiry or termination;

 

  •  

all actual costs incurred by Patheon to complete activities associated with the
completion, expiry or termination and close of the Services rendered up to the
date of completion, expiry or termination including, without limitation disposal
fees that may be payable in respect of any materials and supplies owned by the
Client to be disposed of by Patheon; and

 

  •  

any additional costs incurred by Patheon in connection with the Services that
are required to fulfill applicable regulatory and contractual requirements.

 

  (e) Client shall arrange for the pickup from the Patheon site of all materials
and supplies owned by Client within [* * *] days after the earlier of the
completion, termination or expiration of this Contract. Patheon shall charge a
$[* * *] per square foot per [* * *] storage fee for all materials and supplies
stored at the Patheon site after the [* * *] day following the completion,
termination or expiration of the Contract.

 

5. Intellectual Property:

 

  A. Inventions

(a) For the term of this Contract, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable and non-sub licensable
license of Client’s Intellectual Property (as defined below) which Patheon must
use in order to perform the Services.

(b) All Inventions (as defined below) and Intellectual Property generated or
derived by Patheon while performing the Services, to the extent it is specific
to the development, manufacture, use, and sale of Client’s products or API that
are the subject of the Services (including, but not limited to, any new use, new
formulation, including those developed pursuant to a Project Proposal, or any
change in the method of producing, testing or storing any product), will be the
exclusive property of Client. Patheon will execute such instruments as will be
required to evidence or effectuate the Client’s ownership of any such Inventions
or other Intellectual Property, and will cooperate upon reasonable request in
the prosecution of patents and other Intellectual Property rights related
thereto.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

CONFIDENTIAL

 

Page 4 of 14



--------------------------------------------------------------------------------

(c) All Patheon Intellectual Property (as defined below) will be the exclusive
property of Patheon. Patheon hereby grants to Client a worldwide perpetual,
irrevocable, non-exclusive, paid-up, royalty-free, transferable and sub
licensable license to use the Patheon Intellectual Property used by Patheon to
perform the Services to enable Client to develop, manufacture and have
manufactured the product(s) created in connection with the Project Proposals and
the Services and to use, import, export, offer to sell, and sell the same, with
full right to sublicense to any third party in connection with the development,
manufacture, sale or distribution of such products.

(d) Each party will be solely responsible for the costs of filing, prosecution,
and maintenance of patents and patent applications on its own Inventions.

(e) Either party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the products or processes or technology
owned or otherwise controlled by the party that are related to the Services
and/or the Project Proposal(s).

(f) For the purposes of this Contract:

(i) “Intellectual Property” includes, without limitation, rights in patents,
patent applications, formulae, trade-marks, trade-mark applications,
trade-names, Inventions, copyrights, industrial designs, trade secrets, and know
how;

(ii) “Invention” shall mean information about or relating to any innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which it is
contained and whether or not patentable or copyrightable;

(iii) “Client Intellectual Property” shall mean Intellectual Property generated
or derived by Client before entering into this Contract, or by Patheon while
performing any Services or otherwise generated or derived by Patheon in its
business which Intellectual Property is specific to the development,
manufacture, use, and/or sale of Client’s product or API that are the subject of
the Services (including, but not limited to, any new use, new formulation or any
change in the method of producing, testing or storing any such product),
including but not limited to (i) any regulatory filings, formulations, or
chemical compositions relating to such products, and (ii) any and all
Confidential Information (as defined in the Confidentiality Agreement) of
Client, including any chemical structures, composition of matter rights, process
technology and other Inventions owned or controlled by Client; and

(iv) “Patheon Intellectual Property” shall mean Intellectual Property generated
or derived by Patheon before performing any Services, Intellectual Property
developed by Patheon while performing the Services, or otherwise generated or
derived by Patheon in its business which Intellectual Property is not specific
to, or dependent upon, Client’s API or product(s) that are the subject of the
Services including, without limitation, Inventions and Intellectual Property
which may generally apply to manufacturing processes or the formulation or
development of drug products, drug product dosage forms or drug delivery systems
unrelated to the specific requirements such Product(s);

 

  B. Intellectual Property.

Subject to Section 5(A) above, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon. Neither
party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Contract. Each party hereby acknowledges that it does
not have, and will not acquire any interest in any of the other party’s
trademarks or trade names unless otherwise expressly agreed. Each party agrees
not to use any trademarks or trade names of the other party, except as
specifically authorized by the other party in writing both as to the names or
marks which may be used and as to the manner and prominence of use. All goodwill
in any trademarks will inure to the benefit of the trademark owner. Client, in
its sole discretion, will determine the trademarks and trade names owned or
licensed by Client to be used in connection with the products related to the
Services and/or Project Proposals, including without limitation, the trademarks
and trade names which may appear on the labels, packaging, and any promotional
or other materials related to such products. Patheon will use those trademarks
and trade names notified by Client to Patheon for use in the labeling and
packaging of such products, and Patheon will use only such notified trademarks
and trade names for such purpose. Upon expiration or termination of this
Contract, Patheon will immediately cease using all of Client’s trademarks and
trade names.

 

CONFIDENTIAL

 

Page 5 of 14



--------------------------------------------------------------------------------

6. Indemnity:

 

  A. Consequential Damages.

Under no circumstances whatsoever will either party be liable to the other in
contract, tort, negligence, breach of statutory duty, or otherwise for (i) any
(direct or indirect) loss of profits, of production, of anticipated savings, of
business, or goodwill or (ii) for any other liability, damage, costs, or expense
of any kind incurred by the other party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages.

 

  B. Limitation of Liability.

Except for any liability arising under Section 6(C) and Section 6(E) below,

 

  (a) If Patheon fails to materially perform any part of the Services in
accordance with the terms of this Contract, then Client’s sole remedy, subject
to subparagraph (b), shall be to request Patheon to:

 

  •  

repeat that part of the Service at Patheon’s costs provided that Client provides
the API; or

 

  •  

reimburse Client for the price for that part of the Service, excluding the cost
of the API.

 

  (b) Under no circumstances whatsoever shall Patheon reimburse Client for the
cost of the API except as may otherwise be agreed in the event of Patheon’s
gross negligence or willful misconduct in respect of the API. Client
acknowledges that the Services involve scientific experiments that require the
use of judgment and any loss of API in exercising such judgment shall not be
regarded as loss due to Patheon’s negligence or willful misconduct.

 

  C. Patheon.

Patheon agrees to defend, indemnify, and hold Client, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and/or in favour of third parties (other than
affiliates) resulting from, or relating to (i) a failure by Patheon to perform
the Services in accordance with the Project Proposals, current good laboratory
practices, or applicable Laws, as applicable, or (ii) any other breach of this
Contract by Patheon, including, without limitation, any representation, warranty
or covenant contained herein, except to the extent that the losses, damages,
costs, claims, demands, judgments, and liability are due to the negligence or
wrongful act(s) of Client, its officers, employees, agents, or affiliates.

 

  D. Client.

Client agrees to defend, indemnify, and hold Patheon, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and in favour of third parties (other than
affiliates) resulting from, or relating to (i) any claim of infringement or
alleged infringement of any intellectual property rights of a third party, or
any portion thereof, or (ii) any claim of personal injury or property damage to
the extent that the injury or damage is the result of a breach of this Contract
by Client, including, without limitation, any representation, warranty or
covenant contained herein, except to the extent that the losses, damages, costs,
claims, demands, judgments, and liability are due to the negligence or wrongful
act(s) of Patheon, its officers, employees, agents or affiliates.

 

  E. Indemnification Procedure

If a claim occurs for which a party has an indemnification obligation under
Section 6(C) or 6(D) above, the indemnified party (the “Indemnitee”) will:
(a) promptly notify the indemnifying party (the “Indemnitor”) in writing of the
claim; (b) use commercially reasonable efforts to mitigate the effects of the
claim; (c) reasonably cooperate with the Indemnitor in the defense of the claim;
and (d) permit the Indemnitor to control the defense and settlement of the
claim, with counsel reasonably satisfactory to the Indemnitee, all at the
Indemnitor ‘s cost and expense. If the Indemnitor assumes the defense of the
claim, the Indemnitee may participate in such defense with the Indemnitee’s own
counsel who will be retained, at the Indemnitee’s sole cost and expense;
provided, however, that neither the Indemnitor nor the Indemnitee will consent
to the entry of any judgment or enter into any settlement with respect to the
claim without the prior written consent of the other party, which consent will
not be unreasonably withheld or delayed. If the Indemnitee withholds consent in
respect of a judgment or settlement involving only the payment of money by the
Indemnitor and which would not involve any stipulation or admission of liability
or result in the Indemnitee becoming subject to injunctive relief or other
relief, the Indemnitor will have the right, upon written notice to the
Indemnitee within [***] days after receipt of the Indemnitee’s written denial of
consent, to pay to the Indemnitee, or to a trust for its or the applicable third
party’s benefit, such amount established by such judgment or settlement in
addition to all interest, costs or other charges relating thereto, together with
all attorneys’ fees and expenses incurred to such date for which the Indemnitor
is obligated under this Contract, if any, at which time the Indemnitor’s rights
and obligations with respect to such claim will cease. The Indemnitor will not
be liable for any settlement or other disposition of a claim by the Indemnitee
which is reached without the written consent of the Indemnitor.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

CONFIDENTIAL

 

Page 6 of 14



--------------------------------------------------------------------------------

  F. No Warranty

NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY
FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS CONTRACT. PATHEON
MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
MERCHANTABILITY IN RESPECT OF THE CLIENT’S PRODUCT.

 

7. Regulatory Filings:

 

  (a) Client shall have the sole responsibility for filing of all documents with
the applicable regulatory authority (such as the United States Food and Drug
Administration (“FDA”), the Health Products and Food Branch of Health Canada or
the European Medicine Evaluation Agency) (the “Regulatory Authority”) and to
take any other actions that may be required for the receipt of approval from the
Regulatory Authority for the commercial manufacture of the Client’s Product.

 

  (b) At least [* * *] days prior to filing any documents with the Regulatory
Authority that incorporate data generated by Patheon, Client shall provide
Patheon with a copy of the documents incorporating such data so as to give
Patheon the opportunity to verify the accuracy and regulatory validity of such
documents as it relates to the Patheon-generated data.

 

  (c) If Patheon is selected as the commercial site of manufacture of the
Product which is the subject of the Services under this Contract, then at least
[* * *] days prior to filing with the Regulatory Authority any documentation
which is or is equivalent to the FDA’s Chemistry and Manufacturing Controls
(“CMC”) portion of the New Drug Application or of the Abbreviated New Drug
Application, as the case may be, Client shall provide Patheon with a copy of the
CMC portion as well as all supporting documents which have been relied upon to
prepare the CMC portion. Such disclosure shall permit Patheon to verify that the
CMC portion accurately describes the Services that Patheon has performed and the
manufacturing processes that Patheon will perform pursuant to this Contract.

 

8. Shipping (if applicable):

Shipments (if applicable) of Client’s Product shall be made EXW (as defined in
INCOTERMS 2000) Patheon’s shipping point unless otherwise mutually agreed. Risk
of loss or of damage to such Product shall transfer to the Client when the
Product is loaded onto the carrier’s vehicle by Patheon for shipment at the EXW
point. The Product shall be transported in accordance with the Client’s
instructions.

 

9. Miscellaneous:

 

  A. Assignment

Neither this Contract, nor any of either party’s rights hereunder, may be
assigned or otherwise transferred by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld.

 

  B. Force Majeure

Except for payment obligations, neither party will be responsible for delay or
failure in performance resulting from acts beyond the reasonable control and
without the fault or negligence of such party, including, but not limited to,
strikes or other labor disturbances, lockouts, quarantines, communicable disease
outbreaks, riots, wars, acts of terrorism, fires, floods, storms, interruption
of or delay in transportation, defective equipment, lack of or inability to
obtain fuel, power or components or compliance with any order or regulation of
any government entity.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

CONFIDENTIAL

 

Page 7 of 14



--------------------------------------------------------------------------------

  C. Survival

Any termination or expiration of this Contract shall not affect any outstanding
obligations or payments due hereunder prior to such termination or expiration,
nor shall it prejudice any other remedies that the parties may have under this
Contract. The Confidentiality Agreement and sections 4, 5, 6 and 7 of the
Contract shall survive the expiration or termination of this Contract.

 

  D. Independent Contractors

The parties are independent contractors and this Contract shall not be construed
to create between Patheon and the Client any other relationship such as, by way
of example only, that of employer-employee, principal, agent, joint-venturer,
co-partners or any similar relationship.

 

  E. Confidentiality

 

  (a) The Confidentiality Agreement entered into between the parties shall apply
to all confidential information about the parties and the Services to be
conducted under this Contract and such Confidentiality Agreement is deemed to be
incorporated herein by reference. If the Confidentiality Agreement expires or
terminates prior to the expiration or termination of this Contract, then the
terms of the Confidentiality Agreement shall nonetheless continue to govern the
parties’ obligations of confidentiality for the term of this Contract and for
[***] years thereafter.

 

  (b) Client covenants that it will use commercially reasonable efforts to
obtain confidential treatment of certain mutually agreed upon terms of this
Contract pursuant to Rule 24b-2 promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended.
Client will give Patheon a reasonable opportunity to review and comment upon the
requested confidential treatment of this Contract prior to filing with the SEC.

 

  F. Other Terms

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties or obligations of the parties, or otherwise modify, this
Contract, regardless of any failure of Client or Patheon to object to such
terms, provisions, or conditions unless such document specifically refers to
this Contract and is signed by both parties.

 

  G. Insurance

Each party shall maintain during the term of this Contract general liability and
product liability insurance. Either party may request evidence of such
insurance.

 

  H. Entire Agreement

This Contract constitutes the complete agreement between the parties with
respect to this subject matter and supersedes all other prior agreements and
understandings, whether written or oral, including the Master Agreement for
Pharmaceutical Development Services between the parties dated February 16, 2007
as amended May 9, 2008. Any modifications, amendment or supplement to this
Contract must be in writing and signed by authorized representatives of both
parties.

 

  I. Facsimile

This Contract may be signed in counterparts and by facsimile.

 

  J. Choice of Law

This Contract is governed by the laws of the State of New York without regard to
any conflicts-of-law principle that directs the application to another
jurisdiction’s law.

 

  K. Affiliates of Patheon

Client agrees that the Services may be performed by an Affiliate of Patheon at
the manufacturing facility where the Affiliate resides. Each Affiliate
performing the Services will execute the appropriate Project Proposal which will
bind the Affiliate to the terms and conditions contained herein. For purposes of
this Agreement, “Affiliate” means an entity controlling, controlled by or under
common control with Patheon, where control is defined as ownership, directly or
indirectly, of more than 50% of the voting rights in the entity.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

CONFIDENTIAL

 

Page 8 of 14



--------------------------------------------------------------------------------

Schedule B:

[FORM OF PROJECT PROPOSAL]

PROJECT PROPOSAL

UNDER

AMENDED AND RESTATED MASTER AGREEMENT FOR PHARMACEUTICAL DEVELOPMENT SERVICES

DATED MARCH 12, 2010

PROPOSAL # •

 

 

 

 

1.      Product:

• (“Product”)

 

2.      Indication:

•

 

3.      Description of

See Budget Summary (Part B).

     Services:

 

4.      Payment and

See Budget Summary (Part B).

     Currency:

 

5.      API Reimbursement

[Not applicable] or [$• per kilogram to a maximum of $•]

     Amount per Clause

     6.B.(b) of Schedule A

     to Master Agreement:

 

6.      Effective Date:

•, 200•

 

7.      Term:

From the Effective Date until completion by Patheon of the pharmaceutical
development services under this Project Proposal.

 

8.      Date:

•, 200•

 

Patheon Pharmaceuticals Inc.   Orexigen Therapeutics, Inc.
By:                                                                       
                                                 
By:                                                                      
                                                     
Name:                                                                       
                                           Name:                            
                                         
                                                
Title:                                                                      
                                              
Title:                                                                      
                                                  

 

CONFIDENTIAL

 

Page 9 of 14



--------------------------------------------------------------------------------

Part A: Project Overview

[Project Overview to be inserted here]

 

CONFIDENTIAL

 

Page 10 of 14



--------------------------------------------------------------------------------

Part B: Pricing and Budget Summary

[Pricing and Budget Summary for Project to be inserted here]

 

CONFIDENTIAL

 

Page 11 of 14



--------------------------------------------------------------------------------

Part C: Capital Requirements

[Capital Requirements (if applicable) to be inserted here]

 

CONFIDENTIAL

 

Page 12 of 14



--------------------------------------------------------------------------------

Part D: Key Technical Assumptions

[Key Technical Assumptions to be inserted here]

 

CONFIDENTIAL

 

Page 13 of 14



--------------------------------------------------------------------------------

Part E: High Level Timeline

[High Level Timeline to be inserted here]

 

CONFIDENTIAL

 

Page 14 of 14